Title: To George Washington from a Board of General Officers, 8 August 1779
From: Board of Officers
To: Washington, George


        
          [8 Aug. 1779]
        
        The Board of General Officers appointed, to settle the relative rank of the Colonels of Artillery, (not before settled) & the rank of

the several Regiments: consisting of Major Generals Putnam, Greene, St Clair, & De Kalb, Brigadiers Gist & Irvine; being assembled at Major General Putnams Augst 6th 1779 and finding some papers & information still wanting, adjourned till tomorrow 10. OClock. When having met—They Adjourn’d to the 8th Inst. to meet at Major Genl Greens Quarters.
        The Board having met according to adjournment, at General Greens Quarters August 8th 1779 proceeded to take into consideration the claims of the several Colonels of Artillery, respecting their own rank, and that of their Regiments: and beg leave to report their opinion thereon, together with the principles & facts on which it is founded, viz.
        That Colonel Crane, serving as a Captain with the Army, from the 8th of May 1775 by virtue of a State Commission of that date, and a General Order requesting such State Officers, to send in their Commissions, and receive others of the same date, ought to take precedence of Colonel Lamb; whose Commission as Captain in the Continental Army, bears date 30 June 1775 It also appears to this Board, that Colonel Crane was Commissioned as Major, in the Continental Army the 1st of January 1776, and Colonel Lamb appointed to a Majority the 9th to take rank from the first day of January 1776; from which the Board conceive, that it could not be the intention of Congress, to supersede Colonel Crane, in the appointment of Colonel Lamb.
        It further appears to the Board, that Colonel Proctor was appointed to a Majority by the State of Pensylvania the 14th August 1776, joined the Continental Army 2nd of Janry 1777 & was promoted the 5⟨th⟩ of Feby following—That previous to his joining the Continental Army, Colonel Harrison was appointed by Congress to the Command of a Regiment, his Commysion bearing date the 30th Novr 1776—The Board from these considerations give Colonel Harrison preceden⟨ce⟩ of Colonel Proctor. whereupon.
        The Board are of opinion, the arrangement of the Colonels of Artillery ought to stand as follows.
        Colonels
        Crane
        Lamb
        Harrison
        Proctor
        And the Regiments in the following Order, viz.
        Colonel Harrisons first, the rank of Colonels Cranes & Lambs Regiments to be decided by lot; and Colonel Proctors to be the fourth.
        The Board are induced to give this as their opinion, from the

different periods of time, at which the several Regts were ordered to be raised, or put upon the Continental Establishment, viz. Harrisons 26 Novr 1776 Cranes & Lambs 1st January 1777—and Proctors between the 20th of June & 19th of July 1777.
        
          Israel Putnam M.G.Nath. Greene M.G.Ar. St Clair Mr GlThe Baron de Kalb—M. GlM: Gist B.G.Wm Irvine B. Genl
        
      